Title: To George Washington from Mauduit du Plessis, 12 February 1787
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George



Sir,
Savannah 12th Feby 1787.

I have not forgot the attention with which your Excellency treated me when I was at Mount Vernon, nor the polite reception which Madam Washington gave me; I beg you both to accept of my warmest acknowledgements.
From the moment I left you, my General, I have had reason to complain of the lot which has persecuted me, for, a few days after, I was thrown, my horse, Chair & myself, into a Gully 18 feet deep. A little beyond Monforts’s mill, passing over a bridge, it broke down under my horse; providence preserved me, for if the top of my Chair had been down I should have crushed my head in a thousand peices, but its being up, saved me from the disaster; my horse was not so fortunate as myself, for he was dangerously wounded so that I was obliged to leave him at Halifax. After having travelled this far, finding the bridges broken, & the rivers very high, I was obliged to embark, with my horses for

Charleston; this passage which is commonly made in 24 hours, I was 19 days in performg & suffered greatly from hungar & thirst—6 days of the passage we were in imminent danger of perishing, & finally, 3 hours after I landed, the vessel was lost upon the bar.
I proceeded on to Georgia as soon as possible, & eight days after my arrival at Savannah I fell sick, & was three times brought to the door of death, but it pleased God to let me escape & I have been three months in a very low state.
I have lost my Surgeon by a fever, and likewise every European domestic which I brought with me from France. I arrived alone at my Mills, but was extreemly surprised upon findg only a part of the mills which I purchased in France of Mr John McQueen; they say it is not the fault of him, but of his Agent who disposed of them during his Absence—this I am willing to beleive but it is as true that I have found but a part of what I purchased.
I hope that by industry, perseverance & attention, this settlement will, in time be pretty considerable; I shall employ myself to make it useful, & in some degree, agreeable, since it is to be the place of my residence in preference to Savannah, as I am determined to have every thing carried on under my own inspection, for the eye of the Master makes the horse fat.
While I lay sick I sent for Genl McIntosh & gave him the letter which you wrote to him, as well as that of the Count de Estaing—in consequence, an extraordinary meeting was called in which I was admitted into the Society of the Cincinnati; General McIntosh showed me every attention imaginable. Think what obligations I am under to your Excellency for the honor which I have received by my admission!
Colo. Washington, who lives in Charleston, has been so kind as to charge himself with the conveyance of a small package which contains 6 India fans; I beg you to present them, for me, to Madam Washington; they have no merit in themselves but as a mark of gratitude.
I wish I could be so happy as for my affairs to permit me to go & breath that pure & agreeable air which is inseperable from, & which every one enjoys who inhabits, the place where General & Madam Washington reside. I beseech your Excellency

to be persuaded of the truth of this, & of my profound respect.

DuplessisBrigadier of the Armies of the King

